UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-1684


WORKINEH GETACHEW AYELE,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   February 16, 2012          Decided:   February 29, 2012


Before WILKINSON and    NIEMEYER,   Circuit   Judges,   and   HAMILTON,
Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Alan M. Parra, LAW OFFICES OF ALAN M. PARRA, Silver Spring,
Maryland, for Petitioner.       Tony West, Assistant Attorney
General, Melissa Neiman-Kelting, Senior Litigation Counsel, Sara
J. Bergene, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Workineh        Getachew     Ayele,      a     native      and      citizen     of

Ethiopia,     petitions        for    review     of    an    order     of     the     Board    of

Immigration        Appeals     (“Board”)       dismissing        his     appeal       from    the

immigration judge’s order denying his applications for asylum,

withholding        of   removal      and   withholding           under      the     Convention

Against      Torture       (“CAT”).         Ayele      claims        that      the     adverse

credibility finding is not supported by substantial evidence,

the   Board    and      the    immigration       judge       failed      to    consider       the

entire record and his stateside political activities established

a well-founded fear of persecution.                         We deny the petition for

review.

              We recently summarized the law regarding this Court’s

review of a Board’s final order in Djadjou v. Holder, 662 F.3d

265, 272-74 (4th Cir. 2011).                As we noted in Djadjou, an alien

has the burden of showing he is eligible for relief.                                  In order

to    show    eligibility       for    asylum,        he    must     show      that    he     was

subjected     to    past      persecution      or     has    a   well-founded          fear    of

persecution on account of a protected ground such as political

opinion.      See 8 C.F.R. § 208.13(b)(1) (2011).                        If the applicant

establishes past persecution, he has the benefit of a rebuttable

presumption of a well-founded fear of persecution.                                In order to

be eligible for withholding from removal, an alien must show a



                                             2
clear   probability        of    persecution        on    account        of    a    protected

ground.

             This Court will uphold the Board’s decision unless it

is manifestly contrary to the law and an abuse of discretion.

The standard of review of the agency’s findings is narrow and

deferential.        Factual     findings      are     affirmed          if    supported      by

substantial evidence.             Substantial evidence exists to support a

finding      unless    the      evidence    was      such        that    any       reasonable

adjudicator      would       have   been    compelled            to    conclude       to    the

contrary.           Therefore,       we    review         an     adverse        credibility

determination for substantial evidence and give broad deference

to the Board’s credibility determination.                             The Board and the

immigration     judge      must     provide    specific,             cogent    reasons      for

making an adverse credibility determination.                           We recognize that

omissions, inconsistent statements, contradictory evidence, and

inherently     improbable         testimony        are    appropriate          reasons      for

making an adverse credibility determination.                            The existence of

only a few such inconsistencies, omissions, or contradictions

can be sufficient for the Board to make an adverse credibility

determination as to the alien’s entire testimony regarding past

persecution.          An   inconsistency       can       serve    as    a     basis   for    an

adverse credibility determination even if it does not go to the

heart   of    the     alien’s     claim.       8    U.S.C.       §    1158(b)(1)(B)(iii)



                                           3
(2006); see also Djadjou, 662 F.3d at 272-74 (case citations

omitted).           An      adverse      credibility       finding     can      support       a

conclusion that the alien did not establish past persecution.

See Dankam v. Gonzales, 495 F.3d 113, 121-23 (4th Cir. 2007);

see also Chen v. Attorney Gen., 463 F.3d 1228, 1231 (11th Cir.

2006)      (denial     of    asylum      relief    can    be   based   solely        upon    an

adverse credibility finding).

               We     conclude     that    substantial         evidence    supports         the

adverse       credibility       finding.          The    immigration      judge      and    the

Board listed specific and cogent reasons for making the finding.

It was not an abuse of discretion for the immigration judge and

the Board to find that Ayele’s numerous omissions were related

directly to his claim for relief.                       We further conclude that the

immigration judge considered the entire record and substantial

evidence supports the finding that Ayele’s independent evidence

falls short of overcoming the adverse credibility finding.                                   We

also       conclude    that    substantial        evidence      supports       the   finding

that Ayele failed to show that he had a well-founded fear of

persecution         based     on   his    political       activities      in   the    United

States. *


       *
       Ayele has abandoned any challenge to the denial of relief
under the CAT by failing to raise it in his brief. Accordingly,
this Court need not review the issue. See Ngarurih v. Ashcroft,
371 F.3d 182, 189 n.7 (4th Cir. 2004) (finding that the failure
(Continued)

                                              4
           We deny the petition for review.                We dispense with

oral   argument   because     the    facts   and   legal    contentions    are

adequately   presented   in    the    materials    before    the   Court   and

argument would not aid the decisional process.

                                                             PETITION DENIED




to raise a challenge in an opening brief results in abandonment
of that challenge); Edwards v. City of Goldsboro, 178 F.3d 231,
241 n.6 (4th Cir. 1999) (same).



                                       5